                                       1   Ronald Yoosefian, Esq. (SBN 270215)
                                           Susana Oganesian, Esq. (SBN 313893)
                                       2   YOOSEFIAN LAW FIRM, P.C.
                                           135 South Jackson Street, Suite 203
                                       3   Glendale, California 91205
                                       4   Telephone: (818) 275-1529
                                           Facsimile: (818) 275-1747
                                       5
                                           Attorneys for Plaintiff,
                                       6   SANDRA CHAM

                                       7   RICHARD R. GRAY, Bar No. 071030
                                           rgray@littler.com
                                       8   SIMERDIP KHANGURA, Bar No. 272525
                                           skhangura@littler.com
                                       9   LITTLER MENDELSON, P.C.
                                           500 Capitol Mall
                                      10   Suite 2000
                                           Sacramento, CA 95814
                                           Telephone:     916.830.7200
135 SOUTH JACKSON STREET, SUITE 203




                                      11
                                           Fax No.:       916.561.0828
     GLENDALE, CALIFORNIA 91205




                                      12
                                           Attorneys for Defendant
                                      13   PVH RETAIL STORES LLC

                                      14
                                                                        UNITED STATES DISTRICT COURT
                                      15
                                                                      EASTERN DISTRICT OF CALIFORNIA
                                      16
                                      17   SANDRA CHAM, an individual,              Case No.: 2:18-cv-01279-MCE-EFB
                                                    Plaintiff,                      [Assigned to the Honorable Morrison C.
                                      18   v.                                       England, Jr.]
                                      19
                                           PVH RETAIL STORES LLC, a Limited
                                      20   Liability Company; TOMMY HILFIGER
                                           WHOLESALE, INC., a California
                                      21   corporation; TOMMY HILFIGER              STIPULATION TO TRANSFER VENUE;
                                           RETAIL, LLC, a Limited Liability         ORDER THEREON
                                      22   Company; PVH CORP., a Delaware
                                           corporation; and DOES 1 through 50,
                                      23   inclusive,
                                      24                  Defendants.
                                      25
                                      26
                                      27
                                      28


                                                                                 1
                                                           STIPULATION TO TRANSFER VENUE; ORDER THEREON
                                       1                              STIPULATION TO TRANSFER VENUE

                                       2            Pursuant to 28 U.S.C. § 1404, the Plaintiff Sandra Cham (“Plaintiff”) and Defendant

                                       3   PVH Retail LLC (“Defendant) (collectively the “Parties”) hereby file this Stipulation to Transfer

                                       4   Venue to the United States District Court for the Southern District of California, San Diego

                                       5   Division, and in support thereof, respectfully show:

                                       6            WHEREAS, on or about March 22, 2018, Plaintiff filed this action in the Superior Court

                                       7   of California – Alpine County against Defendant alleging causes of action arising out of her

                                       8   former employment with Defendant (the “Complaint”);

                                       9            WHEREAS, on or about May 4, 2018, Plaintiff dismissed named defendant PVH Corp., a

                                      10   Delaware corporation, Tommy Hilfiger Wholesale, Inc., a California corporation, and Tommy
135 SOUTH JACKSON STREET, SUITE 203




                                      11   Hilfiger Retail, LLC, a Limited Liability Company.
     GLENDALE, CALIFORNIA 91205




                                      12            WHEREAS, Defendant, PVH Retail Stores LLC, filed an answer on or about May 11,

                                      13   2018, in the Superior Court for the State of California, County of Alpine;

                                      14            WHEREAS, Defendant, PVH Retail Stores LLC, removed this action to the United

                                      15   States District Court for the Eastern District of California on or about May 21, 2018, because this

                                      16   District Court embraces the place where this action is pending in the Alpine County Superior

                                      17   Court;

                                      18            WHEREAS, the present action is pending in the United States District Court for the

                                      19   Eastern District of California with Honorable Morrison C. England, Jr. presiding over the present

                                      20   action, Case No. 2:18-cv-01279-MCE-EFB;

                                      21            WHEREAS, the Court issued an Initial Pretrial Scheduling Order on or about May 21,

                                      22   2018;

                                      23            WHEREAS, the Parties conducted their Rule 26(f) Conference on July 12, 2018;

                                      24            WHEREAS, the Parties exchanged Initial Disclosures on or about July 26, 2018;

                                      25            WHEREAS, the Parties filed their Joint Status Report and Rule 26(f) Discovery Plan on

                                      26   or about July 26, 2018;

                                      27            WHEREAS, no trial dates have yet been scheduled for the present action pending in the

                                      28   United States District Court for the Eastern District of California;


                                                                                  2
                                                            STIPULATION TO TRANSFER VENUE; ORDER THEREON
                                       1          WHEREAS, Plaintiff discovered that venue is proper in the United States District Court

                                       2   for the Southern District of California because Plaintiff’s Complaint should have been filed in

                                       3   the Superior Court of California, County of San Diego because Plaintiff’s causes of action arose

                                       4   at Defendant’s place of business and/or store located at 5003 Willows Road, Alpine, California

                                       5   91901, which is located in the County of San Diego, which is embraced by Federal District Court

                                       6   for the Southern District of California;

                                       7          WHEREAS, the Parties have met and conferred regarding the Transfer of this action to

                                       8   the United States District Court for the Southern District of California, San Diego Division under

                                       9   28 U.S.C. § 1404;

                                      10          WHEREAS, the Parties agree to the Transfer of this action to the United States District
135 SOUTH JACKSON STREET, SUITE 203




                                      11   Court for the Southern District of California, San Diego Division;
     GLENDALE, CALIFORNIA 91205




                                      12          WHEREAS, Transfer of this matter is controlled by 28 U.S.C. § 1404, which provides:

                                      13
                                                      For the convenience of parties and witnesses, in the interest of justice, a district court
                                      14              may transfer any civil action to any other district or division where it might have been
                                                      brought or to any district or division to which all parties have consented. 28 U.S.C.A.
                                      15
                                                      §1404 (emphasis added).
                                      16
                                                  WHEREAS, the Plaintiff contends that Transfer of this lawsuit to the Southern District of
                                      17
                                           California is proper because: (1) Defendant’s store, where Plaintiff worked, is located in the
                                      18
                                           Southern District of California; and (2) the Parties believe that most of the likely witnesses and
                                      19
                                           relevant documents are located in the Southern District of California;
                                      20
                                                  WHEREAS, Defendant’s store, where Plaintiff worked and where Plaintiff’s claims
                                      21
                                           arose, is located within the Southern District, and this action could have been brought there
                                      22
                                           initially, making Transfer to the Southern District appropriate under 28 U.S.C. § 1404;
                                      23
                                                  WHEREAS, Defendant does not oppose Plaintiff’s request to transfer venue, and
                                      24
                                           therefore, accordingly stipulates to the transfer to the Southern District of California; and
                                      25
                                                  NOW, THEREFORE, in consideration of the foregoing, Plaintiff and Defendant, by and
                                      26
                                           through their respective counsel, each hereby stipulate and agree to the entry of an Order
                                      27
                                           transferring this action from the United States District Court for the Eastern District of
                                      28
                                           California, to the United States District Court for the Southern District of California, San Diego

                                                                                 3
                                                           STIPULATION TO TRANSFER VENUE; ORDER THEREON
                                       1   Division, for the convenience of the parties and witnesses and in the interest of justice pursuant

                                       2   to 28 U.S.C. § 1404(b). The Parties also request that an Order be entered directing the Clerk of

                                       3   Court for the United States District Court for the Eastern District of California to forward the

                                       4   filings in this Action to the Clerk of Court for the United States District Court for the Southern

                                       5   District of California, San Diego Division; and IT IS HEREBY FURTHER STIPULATED that

                                       6   the Parties shall bear their own respective fees and costs relating to the Transfer of Venue to be

                                       7   effected pursuant hereto.

                                       8

                                       9   DATED: January 7, 2019                            YOOSEFIAN LAW FIRM, P.C.

                                      10
135 SOUTH JACKSON STREET, SUITE 203




                                      11
     GLENDALE, CALIFORNIA 91205




                                      12                                                             /s/
                                                                                             By
                                      13
                                                                                                     Ronald Yoosefian, Esq.
                                      14                                                             Susana Oganesian, Esq.

                                      15
                                                                                                   Attorneys for Plaintiff,
                                      16                                                           SANDRA CHAM

                                      17
                                           DATED: January 7, 2019
                                      18
                                      19
                                      20                                                Richard R. Gray, Esq.
                                                                                        Simerdip Khangura, Esq.
                                      21                                                LITTLER MENDELSON
                                      22                                                Attorneys for Defendant
                                                                                        PVH RETAIL STORES, LLC.
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28


                                                                                 4
                                                           STIPULATION TO TRANSFER VENUE; ORDER THEREON
                                       1                                                 ORDER

                                       2          The Court, having reviewed and considered the stipulated transfer of this Action, does

                                       3   hereby Order that this Action be transferred from the United States District Court for the Eastern

                                       4   District of California to the United States District Court for the Southern District of California,

                                       5   San Diego Division, with each party bearing its own costs and fees relating to the transfer. The

                                       6   Court further Orders the Clerk for the United States District Court for the Eastern District of

                                       7   California to forward all filings in this Action to the Clerk for the United States District Court for

                                       8   the Southern District of California, San Diego Division.

                                       9          IT IS SO ORDERED.

                                      10   Dated: January 30, 2019
135 SOUTH JACKSON STREET, SUITE 203




                                      11
     GLENDALE, CALIFORNIA 91205




                                      12
                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28


                                                                                 5
                                                           STIPULATION TO TRANSFER VENUE; ORDER THEREON
